                Case 2:18-cv-01172-TSZ Document 22 Filed 06/26/19 Page 1 of 2



 1                                                                     The Honorable Thomas S. Zilly
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
10
     STANLEY PACE, an individual                         Case No. 2:18-cv-01172-TSZ
11
12                Plaintiff,                             STIPULATION AND JOINT MOTION
                                                         FOR ENTRY OF JUDGMENT
13   v.
                                                         NOTE ON MOTION CALENDAR:
14   AMBI SERVICOS DE INTERNET LTDA., a                  June 26, 2019
     Brazil corporation,
15
16                Defendant.

17
18         Plaintiff Stanley Pace and Defendant Ambi Servicos de Internet Ltda., by and through their

19   undersigned counsel of record, hereby stipulate to the entry of judgment in this action providing

20   the following relief:

21         1.    In accordance with 15 U.S.C. § 1114(2)(D)(v), a declaratory judgment under Rule 57

22               of the Federal Rules of Civil Procedure and 28 U.S.C. § 2201 that Pace’s registration

23               and use of the domain name SUAMUSICA.COM (“Domain Name”) did not violate

24               Defendant’s rights under the Anticybersquatting Consumer Protection Act, 15

25               U.S.C. § 1125(d), or otherwise under the Lanham Act, 15 U.S.C. § 1051 et seq.

26         2.    Further in accordance with 15 U.S.C. § 1114(2)(D)(v), an order directing the

27               registrar, Epik.com, to take all action necessary to enable the Domain Name; to

28


                                                                             2101 Fourth Avenue, Suite 1500
      STIPULATION FOR ENTRY OF JUDGMENT - 1           NEWMAN DU WORS LLP       Seattle, Washington 98121
      [No. 2:18-cv-01172-TSZ]                                                       (206) 274-2800
                 Case 2:18-cv-01172-TSZ Document 22 Filed 06/26/19 Page 2 of 2



 1                reactivate the Domain Name; to discontinue any suspension of the Domain Name;

 2                and to refrain from transferring the Domain Name from Pace to Ambi Servicos;

 3          3.    Plaintiff’s remaining claims shall be dismissed without prejudice; and

 4          4.    Each party shall bear its own costs.

 5
 6   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD

 7
 8   Dated: June 26, 2019                                Respectfully Submitted,

 9
     NEWMAN DU WORS LLP                                  Seed IP Law Group LLP
10
     s/ Derek A. Newman
11   s/ Derek Linke                                      s/ Marc C. Levy
     Derek A. Newman, WSBA No. 26967                     Marc C. Levy, WSBA No. 19203
12   dn@newmanlaw.com                                    marcl@seedip.com
     Derek Linke, WSBA No. 38314                         701 Fifth Avenue, Suite 5400
13
     linke@newmanlaw.com                                 Seattle, WA 98104
14   2101 Fourth Avenue, Suite 1500                      Telephone: (206) 622-4900
     Seattle, WA 98121                                   Facsimile: (206) 682-6031
15   Telephone: (206) 274-2800
     Facsimile: (206) 274-2801                           Attorneys for Defendant
16                                                       Ambi Servicos de Internet Ltda.
17   LAW OFFICE OF HOWARD NEU, P.A.

18
     s/ Howard Neu
19   Howard Neu, Esq. (admitted pro hac vice)
     howard@neulaw.com
20   4839 S.W. Volunteer Road
     Suite 512
21   Southwest Ranches, FL 33330
22   Telephone: (954) 662-1816
     Facsimile: (954) 337-2324
23
     Attorneys for Plaintiff
24   Stanley Pace
25
26
27
28


                                                                                2101 Fourth Avenue, Suite 1500
       STIPULATION FOR ENTRY OF JUDGMENT - 2              NEWMAN DU WORS LLP      Seattle, Washington 98121
       [No. 2:18-cv-01172-TSZ]                                                         (206) 274-2800
